 


110 HR 855 IH: Criminal Terrorism Improvements Act of 2007
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 855 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2007 
Mr. Daniel E. Lungren of California (for himself, Mr. Coble, Mr. Chabot, Mr. Gallegly, Mrs. Drake, Mr. Miller of Florida, Mr. Herger, Mr. Gingrey, Mr. Fossella, Mr. McKeon, Ms. Ginny Brown-Waite of Florida, Mr. McCarthy of California, Mr. Sessions, Mr. Poe, Mr. McCotter, Mrs. Myrick, Mr. Pence, Mr. Smith of Texas, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to improve the criminal law relating to terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Criminal Terrorism Improvements Act of 2007. 
2.Terrorist offense resulting in death 
(a)New offenseChapter 113B of title 18, United States Code, is amended by adding at the end the following: 
 
2339E.Terrorist offenses resulting in death 
(a)Whoever, in the course of committing a terrorist offense, engages in conduct that results in the death of a person, shall be punished by death or imprisoned for any term of years or for life. 
(b)As used in this section, the term terrorist offense means— 
(1)a felony offense that is— 
(A)a Federal crime of terrorism as defined in section 2332b(g), other than an offense under section 1363; or 
(B)an offense under this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic Energy Act of 1954; or 
(2)a Federal offense that is an attempt or conspiracy to commit an offense described in paragraph (1).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
2339E. Terrorist offenses resulting in death.. 
3.Death penalty for certain terror related crimes 
(a)Participation in nuclear and weapons of mass destruction threats to the United StatesSection 832(c) of title 18, United States Code, is amended by inserting punished by death if death results to any person from the offense, or after shall be. 
(b)Missile systems To destroy aircraftSection 2332g(c)(3) of title 18, United States Code, is amended by inserting punished by death or after shall be. 
(c)Atomic weaponsThe last sentence of section 222 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2272) is amended by inserting death or before imprisonment for life the last place it appears. 
(d)Radiological dispersal devicesSection 2332h(c)(3) of title 18, United States Code, is amended by inserting death or before imprisonment for life. 
(e)Variola virusSection 175c(c)(3) of title 18, United States Code, is amended by inserting death or before imprisonment for life. 
4.Increase in certain penalties 
(a)Section 2332(b)(1)Section 2332(b)(1) of title 18, United States Code, is amended by striking 20 years and inserting 30 years. 
(b)Section 2332(c)Section 2332(c) of title 18, United States Code, is amended by striking ten years and inserting 20 years. 
(c)Section 2339C(d)Section 2339C(d) of title 18, United States Code, is amended— 
(1)in paragraph (1), by striking 20 years and inserting 30 years; and 
(2)in paragraph (2), by striking 10 years and inserting 20 years. 
5.Modernization of state of mind requirement for section 2339C offensesSection 2339C of title 18, United States Code, is amended by striking unlawfully and wilfully and inserting knowingly. 
6.Providing material support to terrorist groups 
(a)Providing material support to terroristsSection 2339A(a) of title 18, United States Code, is amended by striking , imprisoned not more than 15 years, and all that follows through life. and inserting and imprisoned for not less than 10 years or for life, and, if the death of any person results, shall be imprisoned for not less than 30 years or for life.. 
(b)Receiving Military-Type training from a foreign terrorist organizationSection 2339D of title 18, United States Code, is amended by striking or imprisoned for ten years, or both. and inserting and imprisoned for not less than 3 years and not more than 15 years.. 
7.Denial of Federal benefits to convicted terrorists 
(a)In generalChapter 113B of title 18, United States Code, is amended by adding at the end the following: 
 
2339F.Denial of Federal benefits to terrorists 
(a)In generalAny individual who is convicted of a Federal crime of terrorism (as defined in section 2332b(g)) shall, as provided by the court on motion of the Government, be ineligible for any or all Federal benefits for any term of years or for life. 
(b)Federal benefit definedAs used in this section, Federal benefit has the meaning given that term in section 421(d) of the Controlled Substances Act (21 U.S.C. 862(d)).. 
(b)Table of sections amendmentThe table of sections of chapter 113B of title 18, United States Code, is amended by inserting at the end the following: 
 
 
2339F. Denial of Federal benefits to terrorists.. 
8.Wiretap predicateSection 2516(q) of title 18, United States Code, is amended by striking section 2332 and all that follows through 2339C and inserting chapter 113B. 
9.Addition of attempts and conspiracies to an offense relating to military trainingSection 2339D of title 18, United States Code, is amended by inserting , or attempts or conspires to receive, after receives. 
 
